

116 SRES 593 IS: To recognize the 50th anniversary of Earth Day and the leadership of its founder, Senator Gaylord Nelson.
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 593IN THE SENATE OF THE UNITED STATESMay 20, 2020Ms. Baldwin (for herself, Mr. Whitehouse, Ms. Smith, Mr. Merkley, Mr. Booker, Mr. Brown, Ms. Stabenow, Mr. Cardin, Mr. Van Hollen, Mrs. Gillibrand, Mr. Udall, Ms. Rosen, Mrs. Feinstein, Mr. Carper, Mr. Coons, Mr. Durbin, and Ms. Harris) submitted the following resolution; which was referred to the Committee on Environment and Public WorksRESOLUTIONTo recognize the 50th anniversary of Earth Day and the leadership of its founder, Senator Gaylord Nelson.Whereas Earth Day is observed annually around the world to demonstrate support for preserving, protecting, and defending the environment, the planet, and the inhabitants of the planet;Whereas Senator Gaylord Nelson, a native of Clear Lake, Wisconsin—(1)established Earth Day as an event and movement led by young people;(2)is recognized as one of the leading environmentalists of the 20th century; and (3)received the Presidential Medal of Freedom for his public leadership;Whereas the Earth Day movement established by Senator Gaylord Nelson helped launch an era of international environmental awareness and activism;Whereas ongoing environmental degradation and accelerating climate change threaten the well-being and livelihoods of the individuals of the United States and individuals around the world;Whereas pollution, environmental degradation, and the climate crisis are generational justice issues that disproportionately impact young individuals and future generations, who will have to live with—(1)the health consequences of toxic pollution;(2)the economic consequences of depleted resources; and(3)the moral and political consequences of a growing world population that is vulnerable to extreme weather, famine, and other stressors exacerbated by climate change;Whereas multiple national and international scientific reports have concluded that the climate crisis is an urgent threat to the planet and all life on the planet that requires urgent action;Whereas, as of the date of introduction of this resolution, there are 74,000,000 children and youth under 18 years of age in the United States;Whereas young individuals were critical in the organization and mobilization of 20,000,000 individuals on the first Earth Day in 1970, making that celebration the largest environmental grassroots event in history at that time;Whereas the first Earth Day spurred broad support for environmental conservation and contributed to the creation of the Environmental Protection Agency and the enactment of bipartisan bedrock Federal environmental protections, including the Clean Air Act (42 U.S.C. 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);Whereas the United States has experienced a youth-led resurgence in environmental and climate activism that has led to hundreds of thousands of individuals in the United States demanding climate action;Whereas low-income communities and communities of color continue to face disproportionate harm from climate change, pollution, and environmental degradation; andWhereas the mission and purpose of Earth Day remains relevant in 2020 for a new generation to face environmental challenges that lie ahead: Now, therefore, be itThat the Senate— (1)recognizes April 22, 2020, as the 50th anniversary of Earth Day; and(2)commends the leadership and vision of the founder of Earth Day, Senator Gaylord Nelson.